 1   BARBARA I. ANTONUCCI (State Bar No. 209039)
     bantonucci@constangy.com
 2   CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     351 California St., Suite 200
 3   San Francisco, California 94104
     Telephone: (415) 918-3000
 4   Facsimile: (415) 918-3007
 5   MATTHEW D. GURNICK (State Bar No. 309976)
     mgurnick@constangy.com
 6   CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     2029 Century Park East, Suite 1100
 7   Los Angeles, California 90067
     Telephone: (310) 909-7775
 8   Facsimile: (424) 465-6630
 9   Attorneys for Defendants
     DELEK US HOLDINGS, INC., ALON WEST COAST, LLC and PARAMOUNT
10   PETROLEUM CORPORATION
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13   MOHSEN AHMADI,                             Case No. 2:18-cv-08957-GW-SS
14                            Plaintiff,
                                                STIPULATED PROTECTIVE ORDER
15
          vs.
16

17   DELEK US HOLDINGS, INC; ALON
     WEST COAST, LLC; PARAMOUNT
18   PETROLEUM CORPROATION; and
     DOES 1 through 100,
19                   Defendants.
20

21   1.   PURPOSES AND LIMITATIONS
22         Disclosure and discovery activity in this action are likely to involve production
23   of confidential, proprietary, or private information for which special protection from
24   public disclosure and from use for any purpose other than prosecuting this litigation
25   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
26   to enter the following Stipulated Protective Order. The parties acknowledge that this
27   Order does not confer blanket protections on all disclosures or responses to discovery
28   and that the protection it affords from public disclosure and use extends only to the


                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   limited information or items that are entitled to confidential treatment under the
 2   applicable legal principles. The parties further acknowledge, as set forth in Section
 3   12.3 below, that this Stipulated Protective Order does not entitle them to file
 4   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 5   that must be followed and the standards that will be applied when a party seeks
 6   permission from the court to file material under seal.
 7         This action is likely to involve corporate documents relating to the purchase
 8   and/or sale of various corporate assets and stocks, including purchase and sale
 9   agreements, buyer and seller disclosures, and other valuable, commercial, financial,
10   technical, and/or proprietary information for which special protection from public
11   disclosure and from use for any purpose other than prosecution of this action is
12   warranted. Such confidential and proprietary materials and information consist of,
13   among other things, confidential business or financial information, information
14   regarding confidential business practices, or other confidential, development, or
15   commercial information (including information implicating privacy rights of third
16   parties), information otherwise generally unavailable to the public, or which may be
17   privileged or otherwise protected from disclosure under state or federal statutes, court
18   rules, case decisions, or common law.
19         Accordingly, to expedite the flow of information, to facilitate the prompt
20   resolution of disputes over confidentiality of discovery materials, to adequately
21   protect information the parties are entitled to keep confidential, to ensure that the
22   parties are permitted reasonable necessary uses of such material in preparation for and
23   in the conduct of trial, to address their handling at the end of the litigation, and serve
24   the ends of justice, there is good cause for a protective order for such information. It
25   is the intent of the parties that information will not be designated as confidential for
26   tactical reasons and that nothing be so designated without a good faith belief that it
27   has been maintained in a confidential, non-public manner, and there is good cause
28   why it should not be part of the public record of this case.
                                                -2-
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   2.   DEFINITIONS
 2         2.1 Party: any party to this action, including all of its officers, directors,
 3   employees, consultants, retained experts, and Outside Counsel of Record and their
 4   support staff.
 5         2.2 Non-Party: any natural person, partnership, corporation, association, or
 6   other legal entity not named as a Party to this action.
 7         2.3 Outside Counsel of Record: attorneys who are not employees of a party
 8   to this action but are retained to represent or advise a party to this action and have
 9   appeared in this action on behalf of that party or are affiliated with a law firm which
10   has appeared on behalf of a party.
11         2.4 In-House Counsel: attorneys who are employees of a party to this action.
12   In-House Counsel does not include Outside Counsel of Record or any other kind of
13   counsel.
14         2.5 Counsel (without qualifier): Outside Counsel of Record and In-House
15   Counsel (as well as their support staff).
16         2.6 Disclosure or Discovery Material: all items or information, regardless of
17   the medium or manner in which they are generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced or
19   generated in disclosures or responses to discovery in this matter.
20         2.7 “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored, or maintained) or tangible things that qualify for protection
22   under Federal Rule of Civil Procedure 26(c), including confidential, proprietary,
23   commercial information pertaining to the operation of Defendant’s business.
24         2.8 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26          2.9 Producing Party: a Party or Non-Party that produces Disclosures or
27   Discovery Material in this action.
28          2.10 Receiving Party: a Party that receives Disclosure of Discovery Material
                                                 -3-
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   from a Producing Party.
 2         2.11 Designating Party: a Party or Non-Party that designates information or
 3   items that it produces in response to discovery as “CONFIDENTIAL.”
 4         2.12 Challenging Party: a Party or Non-Party that challenges the designation
 5   of information or items as “CONFIDENTIAL” under this Order.
 6         2.13 Expert: a person with specialized knowledge or experience in a manner
 7   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 8   an expert witness or as a consultant in this action.
 9         2.14 Professional Vendors: persons or entities that provide litigation support
10   services (e.g., photocopying, videotaping, translating, preparing exhibits or
11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
12   and their employees and subcontractors.
13   3.   SCOPE
14         The protections conferred by this Stipulation and Protective Order cover not
15   only Protected Material (as defined above), but also (1) any information copied or
16   extracted from Protected Material; (2) all copies, excerpts, summaries, or
17   compilations of Protected Material; and (3) any testimony, conversations, or
18   presentations by Parties or their Counsel that might reveal Protected Material.
19   However, the protections conferred by this Stipulation and Order do not cover the
20   following information: (a) any information that is in the public domain at the time of
21   disclosure to a Receiving Party or that becomes part of the public domain after its
22   disclosure to a Receiving Party as a result of publication not involving a violation of
23   this Order, including becoming part of the public record through trial or otherwise;
24   and (b) any information known to the Receiving Party prior to the disclosure or
25   obtained by the Receiving Party after the disclosure from a source who obtained the
26   information lawfully and under no obligation to confidentiality to the Designating
27   Party. Any use of Protected Material at trial shall be governed by a separate
28   agreement                                    or                                 order.
                                                -4-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   ///
 2   4.    DURATION
 3         Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order shall remain in effect until a Designating Party agrees
 5   otherwise in writing or a court order otherwise directs. Final disposition shall be
 6   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
 7   or without prejudice; and (2) final judgment herein after the completion and
 8   exhaustion or all appeals, rehearings, remands, trials, or reviews of this action,
 9   including the time limits for filing any motions or applications for extension of time
10   pursuant to applicable law.
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1   Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14   Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of materials, documents, items, or oral or written communications
17   that qualify, so that other portions of the materials, documents, items, or
18   communications for which protection is not warranted are not swept unjustifiably
19   within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber or retard the case development process or to
23   impose unnecessary expenses and burdens on other parties) expose the Designating
24   Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the mistaken designation.
28

                                               -5-
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1        5.2    Manner and Timing of Designations. Except as otherwise provided in this
 2   Order (see, e.g., second paragraph of section 5.2(a) below), or otherwise stipulated or
 3   ordered, Disclosure or Discovery Material that qualifies for protection under this
 4   Order must be clearly so designated before the material is disclosed or produced.
 5        Designation in conformity with this Order requires:
 6               (a) for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions or other pretrial proceedings),
 8   that the Producing Party affix the legend “CONFIDENTIAL” to each page that
 9   contains protected material.
10        A Party or Non-Party that makes original documents or materials available for
11   inspection need not designate them for protection until after the inspecting Party has
12   indicated which material it would like copied and produced. During the inspection
13   and before the designation, all materials made available for inspection shall be
14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
15   it wants copied and produced, the Producing Party must determine which documents,
16   or portions thereof, qualify for protection under this Order. Then, before producing
17   the specified documents, the Producing Party must affix the “CONFIDENTIAL”
18   legend to each page that contains Protected Material.
19               (b) for testimony given in deposition or in other pretrial or trial
20   proceedings, that the Designating Party identify on the Record, before the close of the
21   deposition, hearing, or other proceeding, all protected testimony.
22               (c) for information produced in some form other than documentary and
23   for other tangible items, that the Producing Party affix in a prominent place on the
24   exterior of the container or containers in which the information or item is stored the
25   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
26   warrant protection, the Producing Party shall identify the Protected Portion(s) to the
27   extent practical.
28

                                               -6-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1        5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive the
 3   Designating Party’s right to secure protection under this Order for such material.
 4   Upon timely correction of the designation, the Receiving Party must make reasonable
 5   efforts to assure that the material is treated in accordance with the provisions of this
 6   Order.
 7   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8        6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time. Unless a prompt challenge to a Designating
10   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
11   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
12   litigation, a Party does not waive its right to challenge a confidentiality designation
13   by electing not to mount a challenge promptly after the original designation is
14   disclosed.
15        6.2     Meet and Confer.      The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37-1.
17        6.3     Judicial Intervention. Any challenge submitted to the Court shall be via
18   a joint stipulation pursuant to Local Rule 37-2.
19        The burden of persuasion in any such challenge proceeding shall be on the
20   Designating Party. Frivolous challenges, and those made for improper purpose (e.g.,
21   to harass or impose unnecessary expenses and burdens on other parties) may expose
22   the Challenging Party to sanctions. Unless the Designating Party has waived or
23   withdrawn the confidentiality designation, all parties shall continue to afford the
24   materials in question the level of protection to which it is entitled under the Producing
25   Party’s designation until the court rules on the challenge.
26   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
27         7.1 Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this case
                                                -7-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 2   Material may be disclosed only to the categories of persons and under the conditions
 3   ///
 4   described in this Order. When the litigation has been terminated, a Receiving Party
 5   must comply with the provisions of section 13 below.
 6         Protected Material must be stored and maintained by a Receiving Party at a
 7   location and in a secure manner that ensures that access is limited to the persons
 8   authorized under this Order.
 9         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
10   otherwise ordered by the court or permitted in writing by the Designating Party, a
11   Receiving    Party    may      disclose   any    information   or    item   designated
12   “CONFIDENTIAL” only to:
13               (a) a Party or Receiving Party’s Outside Counsel of Record to this action,
14   as well as employees of said Outside Counsel of Record to whom it is reasonably
15   necessary to disclose the information for this litigation and who have signed the
16   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
17               (b) the officers, directors, and employees (including In-House Counsel)
18   of the Receiving Party to whom disclosure is reasonably necessary for this litigation
19   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
20   A);
21               (c) Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this litigation and who have signed the
23   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
24               (d) the court and its personnel;
25               (e) court reporters and their staff, professional jury or trial consultants,
26   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
27   for this litigation and who have signed the “Acknowledgment and Agreement to Be
28   Bound” (Exhibit A);
                                                -8-
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1               (f) during their depositions, witnesses in this action to whom disclosure
 2   is reasonably necessary and who have signed the “Acknowledgment and Agreement
 3   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
 4   ordered by the court. Pages of transcribed deposition testimony or exhibits to
 5   depositions that reveal Protected Material must be separately bound by the court
 6   reporter and may not be disclosed to anyone except as permitted under this Stipulated
 7   Protective Order;
 8               (g) the author or recipient of a document containing the information or a
 9   custodian or other person who otherwise possessed or knew the information; and
10               (h) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13        OTHER LITIGATION
14        If a Party is served with a subpoena or a court order issued in other litigation
15   that compels disclosure of any information or items designated in this action as
16   “CONFIDENTIAL,” that Party must:
17               (a) promptly notify in writing the Designating Party. Such notification
18   shall include a copy of the subpoena or court order;
19               (b) promptly notify in writing the party who caused the subpoena or order
20   to issue in the other litigation that some or all of the material covered by the subpoena
21   or order is subject to this Protective Order. Such notification shall include a copy of
22   this Stipulated Protective Order; and
23               (c) cooperate with respect to all reasonable procedures sought to be
24   pursued by the Designating Party whose Protected Material may be affected.
25        If the Designating Party timely seeks a protective order, the Party served with
26   the subpoena or court order shall not produce any information designated in this
27   action as “CONFIDENTIAL” before a determination by the court from which the
28   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                -9-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   express, written permission. The Designating Party shall bear the burden and expense
 2   of seeking protection in that court of its confidential material – and nothing in these
 3   provisions should be construed as authorizing or encouraging a Receiving Party in
 4   this action to disobey a lawful directive from another court.
 5   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 6        IN THIS LITIGATION
 7                (a) The terms of this Order are applicable to information produced by a
 8   Non-Party in this action and previously designated as “CONFIDENTIAL” by a
 9   Designating Party. Such information produced by Non-Parties in connection with this
10   litigation is protected by the remedies and relief provided by this Order. Nothing in
11   these provisions should be construed as prohibiting a Non-Party from seeking
12   additional protections.
13                (b) In the event that a Party is required, by a valid discovery request, to
14   produce a Non-Party’s confidential information in its possession, and the Party is
15   subject to an agreement with the Non-Party not to produce the Non-Party’s
16   confidential information, then the Party shall:
17                      (1) promptly notify in writing the Requesting Party and the Non-
18   Party that some or all of the information requested is subject to a confidentiality
19   agreement with a Non-Party;
20                      (2) promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                      (3) make the information requested available for inspection by the
24   Non-Party.
25                (c) If the Non-Party fails to object or seek a protective order from this
26   court within 10 days of receiving the notice and accompanying information, the
27   Receiving Party may produce the Non-Party’s confidential information responsive to
28   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                               -10-
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Party shall not produce any information in its possession or control that is subject to
 2   ///
 3   ///
 4   ///
 5   the confidentiality agreement with the Non-Party before a determination by the
 6   court1.
 7   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9   Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
13   persons to whom unauthorized disclosures were made of all the terms of this Order,
14   and (d) request such person or persons to execute the “Acknowledgment and
15   Agreement to Be Bound” that is attached hereto as Exhibit A.
16   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17         PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other protection,
20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
22   may be established in an e-discovery order that provides for production without prior
23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
24   parties reach an agreement on the effect of disclosure of a communication or
25   information covered by the attorney-client privilege or work product protection, the
26
     1
27    The purpose of this provision is to alert the interested parties to the existence of
     confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to
28
     protect its confidentiality interests in this court.
                                               -11-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   parties may incorporate their agreement in the stipulated protective order submitted
 2   to the court.
 3   ///
 4   ///
 5   ///
 6   12. MISCELLANEOUS
 7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8   person to seek its modification by the court in the future.
 9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
10   Protective Order, no Party waives any right it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in this
12   Stipulated Protective Order. Similarly, no Party waives any right to object on any
13   ground the use in evidence of any of the material covered by this Protective Order.
14         12.3 Filing Protected Material. If a Receiving Party wishes to file Protected
15   Material with the Court, the Receiving Party must give any Designating Party two
16   calendar days’ notice of intent to file.         If the Designating Party objects, the
17   Designating Party shall notify the Receiving Party and file an application to file
18   documents under seal within two (2) court days. An application to file documents
19   under seal must meet the requirements of Local Rule 79-5. If the Court grants an
20   application to file documents under seal, the Court’s mandatory chambers copies must
21   include a complete version of the documents with an appropriate notation identifying
22   the document or the portion of the document that has been filed under seal. If a
23   Designating Party fails to timely file an application to file the Protected Material
24   under seal or the request to file Protected Material under seal is denied by the court,
25   then the Receiving Party may file the information in the public record unless
26   otherwise instructed by the court.
27   13. FINAL DISPOSITION
28

                                               -12-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1        Within 60 days after the final disposition of this action, as defined in Section 4,
 2   each Receiving Party must return all Protected Material to the Producing Party or
 3   destroy such material. As used in this subdivision, “all Protected Material” includes
 4   all copies, abstracts, compilations, summaries, and any other format reproducing or
 5   capturing any of the Protected Material. Whether the Protected Material is returned
 6   or destroyed, the Receiving Party must submit a written certification to the Producing
 7   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 8   deadline that affirms that the Receiving Party has not retained any copies, abstracts,
 9   compilations, summaries, or any other format reproducing or capturing any of the
10   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
11   archival copy of all pleadings, motion papers, trial, deposition, and hearing
12   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
13   reports, attorney work product, and consultant and expert work product, even if such
14   materials contain Protected Material. Any such archival copies that contain or
15   constitute Protected Material remain subject to this Protective Order as set forth in
16   Section 4.
17

18         IT IS SO ORDERED.
19

20
     Dated: March 4, 2019                                  /s/ Suzanne H. Segal
21
                                                            Suzanne H. Segal
22
                                                     United States Magistrate Judge
23

24

25

26

27

28

                                              -13-
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                               [print or type full name], of
 4                        [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued
 6   by the United States Court for the Central District of California on [date] in the case
 7   of Mohsen Ahmadi v. Delek US Holdings, Inc., et al., Case No. 2:18-cv-08957-GW-
 8   SS. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11   that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with
13   the provision of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18            I hereby appoint                         [print or type full name] of
19                               [print or type full address and telephone number] as my
20   California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22

23   Date:
24   City and State where sworn and signed:
25   Printed name:
26   Signature:
27

28

                                                -14-
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
